DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Allowable Subject Matter
Claims 12-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 12 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an exchanger as recited by independent claim 12, comprising:
a seal; 
a first channel with an inlet and an outlet; 
a second channel alongside the first channel and isolated from the first channel by the seal, the second channel including an inlet and an outlet; and 
a transfer turbine comprising: 
a first portion with one or more blades located within the first channel; 
a second portion with one or more blades located within the second channel; and 
a shaft connecting the first portion and the second portion such that rotation of the first portion is synchronized with rotation of the second portion, the shaft extending through the seal.

With respect to claim 20 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious an energy recycling system as recited by independent claim 20, comprising:
a pump configured to increase pressure of an input stream to generate a high- pressure stream for use within a process, the process generating a waste stream having a pressure; and 
an exchanger configured to receive the waste stream and receive at least a portion of the input stream, the exchanger configured to convert some of the waste stream pressure to the input stream to generate the high-pressure stream, the exchanger comprising: 
a seal 
a first channel with an inlet configured to receive the waste stream and an outlet for the waste stream to exit the first channel; 
a second channel alongside the first channel and isolated from the first channel by the seal, the second channel including an inlet configured to receive the input stream and an outlet for the high-pressure stream to exit the second channel; and 
a transfer turbine comprising: 
a first portion with one or more blades located within the first channel; 
a second portion with one or more blades located within the second channel; and 
a shaft connecting the first portion and the second portion such that rotation of the first portion is synchronized with rotation of the second portion, the shaft extending through the seal.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Charles Reid Jr./Primary Examiner, Art Unit 2832